Joseph v Saint Joseph's Med. Ctr. (2017 NY Slip Op 01297)





Joseph v Saint Joseph's Med. Ctr.


2017 NY Slip Op 01297


Decided on February 16, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 16, 2017

Richter, J.P., Manzanet-Daniels, Gische, Webber, Kahn, JJ.


3148N

[*1] Edith Joseph, as Administratix of the Estate of Michael Green, Plaintiff-Appellant,
vSaint Joseph's Medical Center, et al., Defendants-Respondents, St. Joseph's Hospital Holding Corporation, et al., Defendants.


C. Robinson & Associates, LLC, New York (W. Charles Robinson of counsel), for appellant.
DeCorato Cohen Sheehan & Federico LLP, New York (Anthony Lugara of counsel), for respondents.

Order, Supreme Court, Bronx County (Stanley Green, J.), entered November 2, 2015, which, to the extent appealed from, denied plaintiff's motion to strike the answer of defendant Saint Joseph's Medical Center, St. Joseph's Hospital Holding Corporation, St. Joseph's Hospital Nursing Home of Yonkers, New York, Inc., and St. Joseph's Medical Practice, P.C., C.'s (collectively defendant Hospital) and to award sanctions and attorneys fees, and denied plaintiff's request to amend the complaint to include periods of treatment of the decedent by defendant Hospital from April 11, 2011 through April 19, 2011, unanimously affirmed, without costs.
The court properly denied that branch of plaintiff's motion seeking to strike defendant's answer, and for an award of sanctions and attorneys fees. The record demonstrates that defendant's delay in providing the requested medical records of the decedent was not willful or contumacious, or in violation of any outstanding discovery orders, and did not prejudice plaintiff (see  CPLR § 3126; Caterine v Beth Israel Med. Ctr. , 290 AD2d 213, 215 [1st Dept 2002]).
The court also properly denied plaintiff's request to amend the complaint to include medical malpractice claims for treatment of the decedent by defendant from April 11, 2011 through April 19, 2011, as these claims are barred by the applicable statute of limitations (see  CPLR § 214-a).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 16, 2017
DEPUTY CLERK